—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court should have granted the motion of defendants to dismiss the complaint as barred by the Statute of Limitations. More than 14 years elapsed between the construction of the building designed by defendants and the commencement of the action based upon negligent design. "It is well settled that an owner’s claim against an architect arising out of alleged defective construction of a building, however denominated, accrues for purposes of the Statute of Limitations upon completion of the construction” (Farash Constr. Corp. v Stanndco Developers, 139 AD2d 899, 900, lv dismissed 73 NY2d 918; see also, Phillips Constr. Co. v City of New York, 61 NY2d 949; State of New York v Lundin, 60 NY2d 987; Sears, Roebuck & Co. v Enco Assocs., 43 NY2d 389). (Appeal from Order of Supreme Court, Erie County, Ostrowski, J.—Dismiss Complaint.) Present—Dillon, P. J., Callahan, Boomer, Balio and Lowery, JJ.